DETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/08/2022 has been entered. Claims 1 and 4-20 remain pending in
application.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 10-11, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an image mapping module” and “a data processing module” in claim 14 and “a data transformation module” in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kriston (US 20140029812 A1), hereinafter Kriston, in view of Zhao et al. (US 20190172199 A1), hereinafter referred to as Zhao, and in further view of Sebok et al. (US 20160292912 A1), hereinafter Sebok (previously cited in IDS).

Regarding claim 1, Kriston discloses a method for generating transformation data for displaying a medical image (Kriston, Fig. 2, Abstract), the method comprising: 
mapping (Kriston, Paragraph 0028, atlas generator 125) image data of a first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) relating to a part of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment) to a first location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas), the anatomical atlas (Kriston, paragraph 0035, the anatomical atlas may include one or more reference images and one or more organ models) being representative of the relative locations of anatomical features of a human or animal body (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI);
mapping (Kriston, Paragraph 0028, atlas generator 125) image data of a second medical image (Kriston, Paragraph 0075, the method may also include obtaining an input image of the ROI from a different individual. The input image is a medical image acquired by the first imaging modality) relating to a second part of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment) to a second location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI, Kriston, paragraph 0035, the anatomical atlas may include one or more reference images and one or more organ models, so the first and second part of the body may be different, para. 0032, “FIG. 2 is a flowchart of a method 200 for determining a spatial placement of one or more organs in the ROI in accordance with one embodiment. Exemplary organs include the liver, heart, spleen, kidneys, and the like. At least some of the operations in the method 200 may be implemented automatically by a computing system, such as the computing system 100 (FIG. 1). In FIGS. 2-4, each of the indicated operations may automatically be performed by a computing system.”) in the anatomical atlas (Kriston, paragraph 0035, the anatomical atlas may include one or more reference images and one or more organ models);
obtaining a first transfer function for transforming image data (Kriston, Fig. 3, step 222, determine a transformation function after determining identifiable portions of the first and second feature image, first feature images is based on the input medical image and the second feature image is based on the reference image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function) of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image) and a second transfer function  for transforming image data (Kriston, Paragraph 0075, the method may also include determining another transformation function by registering the first reference image with the input image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function, para. 0055, ” The method 260 may also include determining at 266 a common identifiable portion or section in each of the first and second medical images and determining at 267 a transformation function by registering the first and second feature images. The identifiable portion(s) may be, for example, a particular cross-section of an anatomical structure (e.g., organ) or other dimension of the anatomical structure, an internal landmark (e.g., particular bone structure or non-anatomical marker inserted into patient), Surface contour of an anatomical structure, an external non-anatomical marker (e.g., Stickers or stereotactic frames), and the like.”) of the second medical image (Kriston, Paragraph 0075, the method may also include obtaining an input image of the ROI from a different individual. The input image is a medical image acquired by the first imaging modality, para. 0008, “The multi-modality anatomical atlas has the first and second medical images. The first and second medical images are first and second reference images. The multi-modality anatomical atlas includes an organ model that corresponds to an organ in the ROI.”) for display (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images, the process includes applying the transformation function to the medical image); 
associating the first transfer function (Kriston, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220) with the first location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) and the second transfer function (Kriston, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220) with the second location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas).

Kriston does not expressly disclose storing in a data store the first transfer function with the associated first location, the stored first transfer function to be provided in response to a request and storing in the data store the second transfer function with the associated second location, the stored second transfer function to be provided in response to a request.
 However, Zhao teaches storing in a data store (Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system) the first transfer function (Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image) with the associated first location (Paragraph 0033, “the availability of imaging tools 123 may be determined based on a particular body part of a patient, which may be identified by certain tags such as DICOM tags”) , the stored first transfer function to be provided in response to a request (Paragraph 0033, “the available image processing tools 123 are displayed in the integrated medical software as a set of icons or some other graphical representations, which when activated by a user, allow an image to be manipulated by the remote imaging processing server”, it is activated per user’s request) and storing in the data store (Zhao, Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system) the second transfer function (Zhao, Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image, para. 0034, “one doctor may prefer that the cardiovascular images for his patients open up in a 3D view, with vessel centerline tools available, yet the abdominal images for his patients open up in a coronal view with the flythrough, or virtual colonoscopy, tools available”, Zhao teaches having different image processing tools for different parts of the body) with the associated second location (Zhao, Paragraph 0033, “the availability of imaging tools 123 may be determined based on a particular body part of a patient, which may be identified by certain tags such as DICOM tags”), the stored second transfer function to be provided in response to a request (Zhao, Paragraph 0033, “the available image processing tools 123 are displayed in the integrated medical software as a set of icons or some other graphical representations, which when activated by a user, allow an image to be manipulated by the remote imaging processing server”, it is activated per user’s request).
Kriston and Zhao are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kriston to incorporate the teachings of Zhao of storing in a data store the first transfer function with the associated first location, the stored first transfer function to be provided in response to a request and storing in the data store the second transfer function with the associated second location, the stored second transfer function to be provided in response to a request. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it is advantageous to do an association on request because fewer resources are used and a user can influence the tag creation, possibly making it more accurate (Zhao, Paragraph 0067).

Kriston does not expressly disclose determining a global transfer function for transforming image data of the first and second medical images based on the first and second transfer functions, and associating the global transfer function with the anatomical atlas, wherein each of the first transfer function and the second transfer function is adapted to modify a visualization parameter of image data.
	However, Sebok teaches determining a global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) for transforming image data (para. 0026, “a transfer function assigns an opacity and/or a color value to each voxel value (i.e., each data point value in the three-dimensional volumetric rendering). The visualization system then displays the three-dimensional (3D) data according to the values assigned by the transfer function.”) of the first (para. 0015, “FIG. 11 is a user interface displayed on a screen of the visualization system of FIG. 1 when the user input actuator is positioned in a first range.”, para. 0052, “the first transfer function generates a rendering that shows the details of the skin of a patient (i.e., FIG. 11). The first transfer function defines a “skin opacity” parameter that assigns opacity values to voxel values in the range of skin. To show the details of the skin of the patient, the skin opacity parameter in the first transfer function is set to “1” (e.g., full opaque).”)  and second medical images (para. 0018, “FIG. 14 is the user interface of FIG. 11 when the user input actuator is moved to a position in a third range.”, para. 0052, “The second transfer function highlights the bone structure of the patient (i.e., FIG. 14). The second transfer function also assigns opacity values to voxel values in the range of skin. To highlight the bone structure of the patient, the skin opacity parameter in the second transfer function is set to “0” (e.g., not opaque)”) based on the first and second transfer functions (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”, Fig. 11 shows the first transfer function which highlights the skin features and Fig. 14 shows the second transfer function which highlights the bone structure, Fig. 12 is the combination or blending of the first and second transfer function where it highlights both the skin and bone structure), and associating the global transfer function with the anatomical atlas (Kriston discloses an anatomical atlas and associating the transformation or transfer function to the atlas, Sebok teaches selecting the range and transfer function is associated with the different range which is seen in Fig. 2, the first range highlights the skin surface using the first transfer function and the third range highlights the bone structure using the second transfer function, the second range has the combination of the first and second transfer which highlights both the bone and skin surface, the user can select which range to display, para. 0034, “As shown in FIG. 2, the path 26 includes a first range 34, a second range 38, a third range 42, a fourth range 46, and a fifth range 50. The position of the user input actuator 22 within these ranges helps determine which transfer function(s) are used to generate the displayed volumetric image and the degree to which certain parameters of the transfer functions are adjusted. In the example of FIG. 2, the first range 34, the third range 42, and the fifth range 50 each include only a single position 54, 62, and 70, respectively. The second range 38 is positioned between the first range 34 and the third range 42 and includes a plurality of positions 58a-58g as shown in phantom in FIG. 2. The fourth range 46 is positioned between the third range 42 and the fifth range 50 and also includes multiple positions 66a-66g”), wherein each of the first transfer function (Kriston discloses a first transfer function, Sebok also teaches a first transfer function associated with first range seen in Fig. 11) and the second transfer function (Kriston discloses a second transfer function, Sebok also teaches a second transfer function associated with first range seen in Fig. 14) is adapted to modify a visualization parameter of image data (para. 0026, “Each transfer function is defined by one or more control points associated with parameters that determine how each of the opacity and color values is assigned to each voxel. For example, some transfer functions can include 50 or more parameters while others can include only a few parameters. In some embodiments, the number of parameters included in a transfer function is proportional to the number of control points defining the transfer function. By adjusting these parameters, a number of different views of the 3D data become available. Each view highlights a different aspect of the underlying anatomical structures. Different views may aid imaging specialists to identify and diagnose different abnormalities.”).
Kriston and Sebok are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kriston to incorporate the teachings of Sebok of determining a global transfer function for transforming image data of the first and second medical images based on the first and second transfer functions, and associating the global transfer function with the anatomical atlas, wherein each of the first transfer function and the second transfer function is adapted to modify a visualization parameter of image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it allows a user to easily generate volumetric renderings based on a blending of two transfer function (Sebok, para. 0063) and different views may aid imaging specialists to identify and diagnose different abnormalities (Sebok, para. 0026).

Regarding claim 4, the combination of Kriston in view of Zhao and in further view of Sebok discloses the method of claim 1 (Kriston, Fig. 2, Abstract), wherein mapping (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) image data of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) comprises: 
identifying a first anatomical feature in the first medical image (Kriston, Paragraph 0018, the medical image may be processed to identify or extract an anatomical feature from the medical image. As used herein, an "anatomical feature" may include, for example, bone, soft tissue, fatty tissue, or air that is within or surrounds an anatomical structure); and 
determining a mapping function for mapping (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) the image data of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) to the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) based on the identified first anatomical feature (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) and its position in the first medical image (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI).

Regarding claim 5, the combination of Kriston in view of Zhao and in further view of Sebok discloses the method of claim 4 (Kriston, Fig. 2, Abstract), further comprising:
identifying a second anatomical feature in the first medical image (Kriston, Paragraph 0018, the medical image may be processed to identify or extract an anatomical feature from the medical image. As used herein, an "anatomical feature" may include, for example, bone, soft tissue, fatty tissue, or air that is within or surrounds an anatomical structure, Paragraph 004, one or more identifiable portions or sections of the first feature image which is based on the input image which means the method that was taught by Kriston also identifies a second anatomical feature in the first medical image), and 
wherein determining a mapping function for mapping (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) the image data of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) to the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) is further based on the identified second anatomical feature (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) and its position in the first medical image (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI).

Regarding claim 7, the combination of Kriston in view of Zhao and in further view of Sebok teaches the method of claim 1 (Kriston, Fig. 2, Abstract), wherein the visualization parameter comprises at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value (Sebok, para. 0026, “Each transfer function is defined by one or more control points associated with parameters that determine how each of the opacity and color values is assigned to each voxel. For example, some transfer functions can include 50 or more parameters while others can include only a few parameters. In some embodiments, the number of parameters included in a transfer function is proportional to the number of control points defining the transfer function. By adjusting these parameters, a number of different views of the 3D data become available. Each view highlights a different aspect of the underlying anatomical structures. Different views may aid imaging specialists to identify and diagnose different abnormalities.”, opacity is transparency value).

Regarding claim 8, Kriston discloses a method for displaying a medical image (Kriston, Fig. 2, Abstract), the method comprising: 
obtaining transformation data comprising: an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) representative of the relative locations of anatomical features (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI) of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment); 
applying a transfer function (Kriston, Fig. 3, step 228, apply transformation function to one or more organ models of anatomical atlas) to image data of a medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) that is mapped (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) to one of the first or second location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) so as to obtain transformed image data (Kriston, Paragraph 0025, processed images in which the process includes applying the transformation function); and 
displaying a transformed version of the medical image based on the transformed image data (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).

Kriston does not expressly disclose a global transfer function for transforming image data, wherein the global transfer function is associated with the anatomical atlas, wherein the global transfer function is determined based on a first transfer function for transforming a first medical image relating to a first location in the anatomical atlas and a second transfer function for transforming a second medical image relating to a second location in the anatomical atlas, applying the global transfer function to image data of a medical image that is mapped to one of the first location or the second location in the anatomical atlas so as to obtain transformed image data, and displaying a transformed version of the medical image based on the transformed image data, wherein the global transfer function is adapted to modify a visualization parameter of image data.
	However, Sebok teaches a global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) for transforming image data (para. 0026, “a transfer function assigns an opacity and/or a color value to each voxel value (i.e., each data point value in the three-dimensional volumetric rendering). The visualization system then displays the three-dimensional (3D) data according to the values assigned by the transfer function.”), wherein the global transfer function is associated with the anatomical atlas (Kriston discloses an anatomical atlas and associating the transformation or transfer function to the atlas, Sebok teaches selecting the range and transfer function is associated with the different range which is seen in Fig. 2, the first range highlights the skin surface using the first transfer function and the third range highlights the bone structure using the second transfer function, the second range has the combination of the first and second transfer which highlights both the bone and skin surface, the user can select which range to display, para. 0034, “As shown in FIG. 2, the path 26 includes a first range 34, a second range 38, a third range 42, a fourth range 46, and a fifth range 50. The position of the user input actuator 22 within these ranges helps determine which transfer function(s) are used to generate the displayed volumetric image and the degree to which certain parameters of the transfer functions are adjusted. In the example of FIG. 2, the first range 34, the third range 42, and the fifth range 50 each include only a single position 54, 62, and 70, respectively. The second range 38 is positioned between the first range 34 and the third range 42 and includes a plurality of positions 58a-58g as shown in phantom in FIG. 2. The fourth range 46 is positioned between the third range 42 and the fifth range 50 and also includes multiple positions 66a-66g”), wherein the global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) is determined based on a first transfer function for transforming a first medical image relating to a first location in the anatomical atlas (Kriston discloses a first transfer function, Sebok also teaches a first transfer function associated with first range seen in Fig. 11, in Fig. 2, first range 34 is the first location which is the skin surface, Fig. 11 shows using the first transfer function on the first medical image to highlight the skin surface) and a second transfer function for transforming a second medical image relating to a second location in the anatomical atlas (Kriston discloses a first transfer function, Sebok also teaches a second transfer function associated with third range seen in Fig. 14, in Fig. 2, third range 42 is the second location which is the bone structure, Fig. 14 shows using the second transfer function on the second medical image to highlight the bone structure), applying the global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”)  to image data of a medical image that is mapped to one of the first location or the second location in the anatomical atlas so as to obtain transformed image data (Fig. 12 shows using the combination or blending of first and second transfer function to obtain transformed image data which highlights both the bone structure and skin surface), and displaying a transformed version of the medical image based on the transformed image data (Fig. 12, the transformed version of the medical image is displayed on screen), wherein the global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) is adapted to modify a visualization parameter of image data (para. 0026, “Each transfer function is defined by one or more control points associated with parameters that determine how each of the opacity and color values is assigned to each voxel. For example, some transfer functions can include 50 or more parameters while others can include only a few parameters. In some embodiments, the number of parameters included in a transfer function is proportional to the number of control points defining the transfer function. By adjusting these parameters, a number of different views of the 3D data become available. Each view highlights a different aspect of the underlying anatomical structures. Different views may aid imaging specialists to identify and diagnose different abnormalities.”).
Kriston and Sebok are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kriston to incorporate the teachings of Sebok of a global transfer function for transforming image data, wherein the global transfer function is associated with the anatomical atlas, wherein the global transfer function is determined based on a first transfer function for transforming a first medical image relating to a first location in the anatomical atlas and a second transfer function for transforming a second medical image relating to a second location in the anatomical atlas, applying the global transfer function to image data of a medical image that is mapped to one of the first location or the second location in the anatomical atlas so as to obtain transformed image data, and displaying a transformed version of the medical image based on the transformed image data, wherein the global transfer function is adapted to modify a visualization parameter of image data.. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it allows a user to easily generate volumetric renderings based on a blending of two transfer function (Sebok, para. 0063) and different views may aid imaging specialists to identify and diagnose different abnormalities (Sebok, para. 0026).

Kriston does not expressly disclose wherein the global transfer function is stored in a data store.
	However, Zhao teaches wherein the global transfer function (Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image, Sebok teaches the global transfer function which is the blending or combination of first and second transfer function) is stored in a data store (Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system).
Kriston and Zhao are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kriston to incorporate the teachings of Zhao wherein the global transfer function is stored in a data store. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it is advantageous to do an association on request because fewer resources are used and a user can influence the tag creation, possibly making it more accurate (Zhao, Paragraph 0067).

Regarding claim 9, the combination of Kriston in view of Sebok and in further view of Zhao discloses the method of claim 8 (Kriston, Fig. 2, Abstract), wherein the first transfer function or the secon transfer function (Kriston, Fig. 3 step 222, determine a transformation function) is identifies based on at least one of: an indication of a medical image source; an indication of a medical image of interest; and an indication of user preference (Kriston, the GUI module 124 may request a user to identify the input images to be processed or the anatomical atlas to be loaded. In some embodiments, the GUI module 124 may also request the user to provide certain information).

Regarding claim 10, Kriston discloses a non-transitory computer readable medium (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images) comprising computer program code instructions, which when executed by at least one processor (Kriston, Paragraph 0024, the system controller 102 includes one or more processors/modules configured to process), perform the following 
obtaining transformation data comprising: an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) representative of the relative locations of anatomical features (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI) of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment); 
applying a transfer function (Kriston, Fig. 3, step 228, apply transformation function to one or more organ models of anatomical atlas) to image data of a medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) that is mapped (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) to one of the first or second location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) so as to obtain transformed image data (Kriston, Paragraph 0025, processed images in which the process includes applying the transformation function); and 
displaying a transformed version of the medical image based on the transformed image data (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).

Kriston does not expressly disclose a global transfer function for transforming image data, wherein the global transfer function is associated with the anatomical atlas, wherein the global transfer function is determined based on a first transfer function for transforming a first medical image relating to a first location in the anatomical atlas and a second transfer function for transforming a second medical image relating to a second location in the anatomical atlas, applying the global transfer function to image data of a medical image that is mapped to one of the first location or the second location in the anatomical atlas so as to obtain transformed image data, and displaying a transformed version of the medical image based on the transformed image data, wherein the global transfer function is adapted to modify a visualization parameter of image data.
	However, Sebok teaches a global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) for transforming image data (para. 0026, “a transfer function assigns an opacity and/or a color value to each voxel value (i.e., each data point value in the three-dimensional volumetric rendering). The visualization system then displays the three-dimensional (3D) data according to the values assigned by the transfer function.”), wherein the global transfer function is associated with the anatomical atlas (Kriston discloses an anatomical atlas and associating the transformation or transfer function to the atlas, Sebok teaches selecting the range and transfer function is associated with the different range which is seen in Fig. 2, the first range highlights the skin surface using the first transfer function and the third range highlights the bone structure using the second transfer function, the second range has the combination of the first and second transfer which highlights both the bone and skin surface, the user can select which range to display, para. 0034, “As shown in FIG. 2, the path 26 includes a first range 34, a second range 38, a third range 42, a fourth range 46, and a fifth range 50. The position of the user input actuator 22 within these ranges helps determine which transfer function(s) are used to generate the displayed volumetric image and the degree to which certain parameters of the transfer functions are adjusted. In the example of FIG. 2, the first range 34, the third range 42, and the fifth range 50 each include only a single position 54, 62, and 70, respectively. The second range 38 is positioned between the first range 34 and the third range 42 and includes a plurality of positions 58a-58g as shown in phantom in FIG. 2. The fourth range 46 is positioned between the third range 42 and the fifth range 50 and also includes multiple positions 66a-66g”), wherein the global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) is determined based on a first transfer function for transforming a first medical image relating to a first location in the anatomical atlas (Kriston discloses a first transfer function, Sebok also teaches a first transfer function associated with first range seen in Fig. 11, in Fig. 2, first range 34 is the first location which is the skin surface, Fig. 11 shows using the first transfer function on the first medical image to highlight the skin surface) and a second transfer function for transforming a second medical image relating to a second location in the anatomical atlas (Kriston discloses a first transfer function, Sebok also teaches a second transfer function associated with third range seen in Fig. 14, in Fig. 2, third range 42 is the second location which is the bone structure, Fig. 14 shows using the second transfer function on the second medical image to highlight the bone structure), applying the global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”)  to image data of a medical image that is mapped to one of the first location or the second location in the anatomical atlas so as to obtain transformed image data (Fig. 12 shows using the combination or blending of first and second transfer function to obtain transformed image data which highlights both the bone structure and skin surface), and displaying a transformed version of the medical image based on the transformed image data (Fig. 12, the transformed version of the medical image is displayed on screen), wherein the global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) is adapted to modify a visualization parameter of image data (para. 0026, “Each transfer function is defined by one or more control points associated with parameters that determine how each of the opacity and color values is assigned to each voxel. For example, some transfer functions can include 50 or more parameters while others can include only a few parameters. In some embodiments, the number of parameters included in a transfer function is proportional to the number of control points defining the transfer function. By adjusting these parameters, a number of different views of the 3D data become available. Each view highlights a different aspect of the underlying anatomical structures. Different views may aid imaging specialists to identify and diagnose different abnormalities.”).
Kriston and Sebok are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by Kriston to incorporate the teachings of Sebok of a global transfer function for transforming image data, wherein the global transfer function is associated with the anatomical atlas, wherein the global transfer function is determined based on a first transfer function for transforming a first medical image relating to a first location in the anatomical atlas and a second transfer function for transforming a second medical image relating to a second location in the anatomical atlas, applying the global transfer function to image data of a medical image that is mapped to one of the first location or the second location in the anatomical atlas so as to obtain transformed image data, and displaying a transformed version of the medical image based on the transformed image data, wherein the global transfer function is adapted to modify a visualization parameter of image data.. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it allows a user to easily generate volumetric renderings based on a blending of two transfer function (Sebok, para. 0063) and different views may aid imaging specialists to identify and diagnose different abnormalities (Sebok, para. 0026).

Kriston does not expressly disclose wherein the global transfer function is stored in a data store.
	However, Zhao teaches wherein the global transfer function (Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image, Sebok teaches the global transfer function which is the blending or combination of first and second transfer function) is stored in a data store (Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system).
Kriston and Zhao are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by Kriston to incorporate the teachings of Zhao wherein the global transfer function is stored in a data store. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it is advantageous to do an association on request because fewer resources are used and a user can influence the tag creation, possibly making it more accurate (Zhao, Paragraph 0067).

Regarding claim 11, Kriston discloses a system for displaying a medical image (Kriston, Paragraph 0023, computing system 100 includes a system controller 102 and a user interface 104) comprising 
at least one processor (Kriston, Paragraph 0024, the system controller 102 includes one or more processors/modules configured to process), 
and a non-transitory computer program (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images) product which when executed by the at least one processor, performs the following operations: 
obtaining transformation data comprising: an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) representative of the relative locations of anatomical features (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI) of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment); 
applying a transfer function (Kriston, Fig. 3, step 228, apply transformation function to one or more organ models of anatomical atlas) to image data of a medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) that is mapped (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) to one of the first or second location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) so as to obtain transformed image data (Kriston, Paragraph 0025, processed images in which the process includes applying the transformation function); and 
displaying a transformed version of the medical image based on the transformed image data (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).

Kriston does not expressly disclose a global transfer function for transforming image data, wherein the global transfer function is associated with the anatomical atlas, wherein the global transfer function is determined based on a first transfer function for transforming a first medical image relating to a first location in the anatomical atlas and a second transfer function for transforming a second medical image relating to a second location in the anatomical atlas, applying the global transfer function to image data of a medical image that is mapped to one of the first location or the second location in the anatomical atlas so as to obtain transformed image data, and displaying a transformed version of the medical image based on the transformed image data, wherein the global transfer function is adapted to modify a visualization parameter of image data.
	However, Sebok teaches a global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) for transforming image data (para. 0026, “a transfer function assigns an opacity and/or a color value to each voxel value (i.e., each data point value in the three-dimensional volumetric rendering). The visualization system then displays the three-dimensional (3D) data according to the values assigned by the transfer function.”), wherein the global transfer function is associated with the anatomical atlas (Kriston discloses an anatomical atlas and associating the transformation or transfer function to the atlas, Sebok teaches selecting the range and transfer function is associated with the different range which is seen in Fig. 2, the first range highlights the skin surface using the first transfer function and the third range highlights the bone structure using the second transfer function, the second range has the combination of the first and second transfer which highlights both the bone and skin surface, the user can select which range to display, para. 0034, “As shown in FIG. 2, the path 26 includes a first range 34, a second range 38, a third range 42, a fourth range 46, and a fifth range 50. The position of the user input actuator 22 within these ranges helps determine which transfer function(s) are used to generate the displayed volumetric image and the degree to which certain parameters of the transfer functions are adjusted. In the example of FIG. 2, the first range 34, the third range 42, and the fifth range 50 each include only a single position 54, 62, and 70, respectively. The second range 38 is positioned between the first range 34 and the third range 42 and includes a plurality of positions 58a-58g as shown in phantom in FIG. 2. The fourth range 46 is positioned between the third range 42 and the fifth range 50 and also includes multiple positions 66a-66g”), wherein the global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) is determined based on a first transfer function for transforming a first medical image relating to a first location in the anatomical atlas (Kriston discloses a first transfer function, Sebok also teaches a first transfer function associated with first range seen in Fig. 11, in Fig. 2, first range 34 is the first location which is the skin surface, Fig. 11 shows using the first transfer function on the first medical image to highlight the skin surface) and a second transfer function for transforming a second medical image relating to a second location in the anatomical atlas (Kriston discloses a first transfer function, Sebok also teaches a second transfer function associated with third range seen in Fig. 14, in Fig. 2, third range 42 is the second location which is the bone structure, Fig. 14 shows using the second transfer function on the second medical image to highlight the bone structure), applying the global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”)  to image data of a medical image that is mapped to one of the first location or the second location in the anatomical atlas so as to obtain transformed image data (Fig. 12 shows using the combination or blending of first and second transfer function to obtain transformed image data which highlights both the bone structure and skin surface), and displaying a transformed version of the medical image based on the transformed image data (Fig. 12, the transformed version of the medical image is displayed on screen), wherein the global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) is adapted to modify a visualization parameter of image data (para. 0026, “Each transfer function is defined by one or more control points associated with parameters that determine how each of the opacity and color values is assigned to each voxel. For example, some transfer functions can include 50 or more parameters while others can include only a few parameters. In some embodiments, the number of parameters included in a transfer function is proportional to the number of control points defining the transfer function. By adjusting these parameters, a number of different views of the 3D data become available. Each view highlights a different aspect of the underlying anatomical structures. Different views may aid imaging specialists to identify and diagnose different abnormalities.”).
Kriston and Sebok are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Kriston to incorporate the teachings of Sebok of a global transfer function for transforming image data, wherein the global transfer function is associated with the anatomical atlas, wherein the global transfer function is determined based on a first transfer function for transforming a first medical image relating to a first location in the anatomical atlas and a second transfer function for transforming a second medical image relating to a second location in the anatomical atlas, applying the global transfer function to image data of a medical image that is mapped to one of the first location or the second location in the anatomical atlas so as to obtain transformed image data, and displaying a transformed version of the medical image based on the transformed image data, wherein the global transfer function is adapted to modify a visualization parameter of image data.. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it allows a user to easily generate volumetric renderings based on a blending of two transfer function (Sebok, para. 0063) and different views may aid imaging specialists to identify and diagnose different abnormalities (Sebok, para. 0026).

Kriston does not expressly disclose wherein the global transfer function is stored in a data store.
	However, Zhao teaches wherein the global transfer function (Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image, Sebok teaches the global transfer function which is the blending or combination of first and second transfer function) is stored in a data store (Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system).
Kriston and Zhao are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Kriston to incorporate the teachings of Zhao wherein the global transfer function is stored in a data store. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it is advantageous to do an association on request because fewer resources are used and a user can influence the tag creation, possibly making it more accurate (Zhao, Paragraph 0067).

Regarding claim 12, the combination of Kriston in view of Sebok and in further view of Zhao discloses the system of claim 11 (Kriston, Paragraph 0023, computing system 100 includes a system controller 102 and a user interface 104), further comprising a display device (Kriston, operator display 110) for displaying transformed image data of a medical image (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).

Regarding claim 13, the combination of Kriston in view of Sebok and in further view of Zhao discloses the system of claim 12 (Kriston, Paragraph 0023, computing system 100 includes a system controller 102 and a user interface 104), further comprising: 
a server device comprising the at least one processor (Kriston, Paragraph 0024, the system controller 102 includes one or more processors/modules configured to process); and 
a client device comprising the display device (Kriston, Paragraph 0025, the user interface 104 includes an operator display 110), 
wherein the server device (Kriston, Paragraph 0024, the system controller 102 includes one or more processors/modules configured to process) is configured to generate instructions for displaying transformed image data of medical image on a display device (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images. The set of instructions may include various commands that instruct the system controller 102 as a processing machine to perform specific operations such as the workflows, processes, and methods described herein) and to transmit the generated instructions (Kriston, Paragraph 0023, the system controller 102 is communicatively coupled to the user interface 104) for displaying the transformed image data to the client device (Kriston, Paragraph 0025, the user interface 104 includes an operator display 110), 
and wherein the client device (Kriston, Paragraph 0025, the user interface 104 includes an operator display 110) is configured to receive the generated instructions for display of the transformed image data and to use the instructions to display the transformed image data (Kriston, Paragraph 0025, the user interface 104 may include hardware, firmware, software, or a combination thereof that enables an individual (e.g., a user) to directly or indirectly control operation of the system controller 102 and the various components thereof) .

Regarding claim 14, Kriston teaches an apparatus (Kriston, Fig. 1) for generating transformation data for displaying a medical image (Kriston, para. 0025, “The operator display 110 is configured to display one or more images, such as the medical images and processed images described herein.”) , the apparatus (Kriston, Fig. 1) comprising: 
an image mapping module (Kriston, Fig. 1, atlas generator 125) adapted to map (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) image data of a first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) relating to a part of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment) to a first location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) and to map image data of a second medical image (Kriston, Paragraph 0075, the method may also include obtaining an input image of the ROI from a different individual. The input image is a medical image acquired by the first imaging modality) relating to a second part of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment) to a second location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI, Kriston, paragraph 0035, the anatomical atlas may include one or more reference images and one or more organ models, so the first and second part of the body may be different, para. 0032, “FIG. 2 is a flowchart of a method 200 for determining a spatial placement of one or more organs in the ROI in accordance with one embodiment. Exemplary organs include the liver, heart, spleen, kidneys, and the like. At least some of the operations in the method 200 may be implemented automatically by a computing system, such as the computing system 100 (FIG. 1). In FIGS. 2-4, each of the indicated operations may automatically be performed by a computing system.”) in the anatomical atlas (Kriston, paragraph 0035, the anatomical atlas may include one or more reference images and one or more organ models), the anatomical atlas (Kriston, paragraph 0035, the anatomical atlas may include one or more reference images and one or more organ models) being representative of the relative locations of anatomical features of a human or animal body (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI); and 
a data processing module (Kriston, Fig. 1, transformation module 122) adapted to:
obtain a first transfer function for transforming image data (Kriston, Fig. 3, step 222, determine a transformation function after determining identifiable portions of the first and second feature image, first feature images is based on the input medical image and the second feature image is based on the reference image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function) of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image) and a second transfer function for transforming image data  (Kriston, Paragraph 0075, the method may also include determining another transformation function by registering the first reference image with the input image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function, para. 0055, ” The method 260 may also include determining at 266 a common identifiable portion or section in each of the first and second medical images and determining at 267 a transformation function by registering the first and second feature images. The identifiable portion(s) may be, for example, a particular cross-section of an anatomical structure (e.g., organ) or other dimension of the anatomical structure, an internal landmark (e.g., particular bone structure or non-anatomical marker inserted into patient), Surface contour of an anatomical structure, an external non-anatomical marker (e.g., Stickers or stereotactic frames), and the like.”) of the second medical image (Kriston, Paragraph 0075, the method may also include obtaining an input image of the ROI from a different individual. The input image is a medical image acquired by the first imaging modality, para. 0008, “The multi-modality anatomical atlas has the first and second medical images. The first and second medical images are first and second reference images. The multi-modality anatomical atlas includes an organ model that corresponds to an organ in the ROI.”) for display (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images, the process includes applying the transformation function to the medical image);
associate the transfer function (Kriston, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220) with the first location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) and the second transfer function (Kriston, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220) with the second location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas).

Kriston does not expressly disclose determining a global transfer function for transforming image data of the first and second medical images based on the first and second transfer functions, wherein the global transfer function is adapted to modify a visualization parameter of image data and associating the global transfer function with the anatomical atlas.
	However, Sebok teaches determining a global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) for transforming image data (para. 0026, “a transfer function assigns an opacity and/or a color value to each voxel value (i.e., each data point value in the three-dimensional volumetric rendering). The visualization system then displays the three-dimensional (3D) data according to the values assigned by the transfer function.”) of the first (para. 0015, “FIG. 11 is a user interface displayed on a screen of the visualization system of FIG. 1 when the user input actuator is positioned in a first range.”, para. 0052, “the first transfer function generates a rendering that shows the details of the skin of a patient (i.e., FIG. 11). The first transfer function defines a “skin opacity” parameter that assigns opacity values to voxel values in the range of skin. To show the details of the skin of the patient, the skin opacity parameter in the first transfer function is set to “1” (e.g., full opaque).”)  and second medical images (para. 0018, “FIG. 14 is the user interface of FIG. 11 when the user input actuator is moved to a position in a third range.”, para. 0052, “The second transfer function highlights the bone structure of the patient (i.e., FIG. 14). The second transfer function also assigns opacity values to voxel values in the range of skin. To highlight the bone structure of the patient, the skin opacity parameter in the second transfer function is set to “0” (e.g., not opaque)”) based on the first and second transfer functions (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”, Fig. 11 shows the first transfer function which highlights the skin features and Fig. 14 shows the second transfer function which highlights the bone structure, Fig. 12 is the combination or blending of the first and second transfer function where it highlights both the skin and bone structure), wherein the global transfer function is adapted to modify a visualization parameter of image data (para. 0026, “Each transfer function is defined by one or more control points associated with parameters that determine how each of the opacity and color values is assigned to each voxel. For example, some transfer functions can include 50 or more parameters while others can include only a few parameters. In some embodiments, the number of parameters included in a transfer function is proportional to the number of control points defining the transfer function. By adjusting these parameters, a number of different views of the 3D data become available. Each view highlights a different aspect of the underlying anatomical structures. Different views may aid imaging specialists to identify and diagnose different abnormalities.”) and associating the global transfer function with the anatomical atlas (Kriston discloses an anatomical atlas and associating the transformation or transfer function to the atlas, Sebok teaches selecting the range and transfer function is associated with the different range which is seen in Fig. 2, the first range highlights the skin surface using the first transfer function and the third range highlights the bone structure using the second transfer function, the second range has the combination of the first and second transfer which highlights both the bone and skin surface, the user can select which range to display, para. 0034, “As shown in FIG. 2, the path 26 includes a first range 34, a second range 38, a third range 42, a fourth range 46, and a fifth range 50. The position of the user input actuator 22 within these ranges helps determine which transfer function(s) are used to generate the displayed volumetric image and the degree to which certain parameters of the transfer functions are adjusted. In the example of FIG. 2, the first range 34, the third range 42, and the fifth range 50 each include only a single position 54, 62, and 70, respectively. The second range 38 is positioned between the first range 34 and the third range 42 and includes a plurality of positions 58a-58g as shown in phantom in FIG. 2. The fourth range 46 is positioned between the third range 42 and the fifth range 50 and also includes multiple positions 66a-66g”).
Kriston and Sebok are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Kriston to incorporate the teachings of Sebok of determining a global transfer function for transforming image data of the first and second medical images based on the first and second transfer functions, wherein the global transfer function is adapted to modify a visualization parameter of image data and associating the global transfer function with the anatomical atlas. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it allows a user to easily generate volumetric renderings based on a blending of two transfer function (Sebok, para. 0063) and different views may aid imaging specialists to identify and diagnose different abnormalities (Sebok, para. 0026).

Kriston does not expressly disclose wherein the global transfer function is stored in a data store to be provided in response to a request.
	However, Zhao teaches wherein the global transfer function (Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image, Sebok teaches the global transfer function which is the blending or combination of first and second transfer function) is stored in a data store (Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system) to be provided in response to a request (Zhao, Paragraph 0033, “the available image processing tools 123 are displayed in the integrated medical software as a set of icons or some other graphical representations, which when activated by a user, allow an image to be manipulated by the remote imaging processing server”, it is activated per user’s request).
Kriston and Zhao are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Kriston to incorporate the teachings of Zhao wherein the global transfer function is stored in a data store to be provided in response to a request. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it is advantageous to do an association on request because fewer resources are used and a user can influence the tag creation, possibly making it more accurate (Zhao, Paragraph 0067).

Regarding claim 15, Kriston teaches an apparatus (Kriston, Fig. 1) for displaying a medical image, the apparatus comprising: 
an input interface (Kriston, user interface 104) adapted to obtain transformation data comprising: an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) representative of the relative locations of anatomical features (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI) of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment);
a data transformation module (Kriston, Fig. 1 registration module 123, registration module 123 that is configured to apply the transformation function) adapted to apply a transfer function (Kriston, Fig. 3, step 228, apply transformation function to one or more organ models of anatomical atlas) to image data of a medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) that is mapped (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) to one of the first location or the second location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) so as to obtain transformed image data (Kriston, Paragraph 0025, processed images in which the process includes applying the transformation function); and 
a display device (Kriston, operator display 110) adapted to display a transformed version of the medical image based on the transformed image data (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).

Kriston does not expressly disclose a global transfer function for transforming image data, wherein the global transfer function is associated with the anatomical atlas, wherein the global transfer function is determined based on a first transfer function for transforming a first medical image relating to a first location in the anatomical atlas and a second transfer function for transforming a second medical image relating to a second location in the anatomical atlas, applying the global transfer function to image data of a medical image that is mapped to one of the first location or the second location in the anatomical atlas so as to obtain transformed image data, and displaying a transformed version of the medical image based on the transformed image data, wherein the global transfer function is adapted to modify a visualization parameter of image data.
	However, Sebok teaches a global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) for transforming image data (para. 0026, “a transfer function assigns an opacity and/or a color value to each voxel value (i.e., each data point value in the three-dimensional volumetric rendering). The visualization system then displays the three-dimensional (3D) data according to the values assigned by the transfer function.”), wherein the global transfer function is associated with the anatomical atlas (Kriston discloses an anatomical atlas and associating the transformation or transfer function to the atlas, Sebok teaches selecting the range and transfer function is associated with the different range which is seen in Fig. 2, the first range highlights the skin surface using the first transfer function and the third range highlights the bone structure using the second transfer function, the second range has the combination of the first and second transfer which highlights both the bone and skin surface, the user can select which range to display, para. 0034, “As shown in FIG. 2, the path 26 includes a first range 34, a second range 38, a third range 42, a fourth range 46, and a fifth range 50. The position of the user input actuator 22 within these ranges helps determine which transfer function(s) are used to generate the displayed volumetric image and the degree to which certain parameters of the transfer functions are adjusted. In the example of FIG. 2, the first range 34, the third range 42, and the fifth range 50 each include only a single position 54, 62, and 70, respectively. The second range 38 is positioned between the first range 34 and the third range 42 and includes a plurality of positions 58a-58g as shown in phantom in FIG. 2. The fourth range 46 is positioned between the third range 42 and the fifth range 50 and also includes multiple positions 66a-66g”), wherein the global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) is determined based on a first transfer function for transforming a first medical image relating to a first location in the anatomical atlas (Kriston discloses a first transfer function, Sebok also teaches a first transfer function associated with first range seen in Fig. 11, in Fig. 2, first range 34 is the first location which is the skin surface, Fig. 11 shows using the first transfer function on the first medical image to highlight the skin surface) and a second transfer function for transforming a second medical image relating to a second location in the anatomical atlas (Kriston discloses a first transfer function, Sebok also teaches a second transfer function associated with third range seen in Fig. 14, in Fig. 2, third range 42 is the second location which is the bone structure, Fig. 14 shows using the second transfer function on the second medical image to highlight the bone structure), applying the global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”)  to image data of a medical image that is mapped to one of the first location or the second location in the anatomical atlas so as to obtain transformed image data (Fig. 12 shows using the combination or blending of first and second transfer function to obtain transformed image data which highlights both the bone structure and skin surface), and displaying a transformed version of the medical image based on the transformed image data (Fig. 12, the transformed version of the medical image is displayed on screen), wherein the global transfer function (para. 0002, “The processor is also configured to generate the first volumetric rendering according to a blending of the first transfer function and the second transfer function when the user input actuator is positioned in the second range, and to display the first volumetric rendering on the display.”) is adapted to modify a visualization parameter of image data (para. 0026, “Each transfer function is defined by one or more control points associated with parameters that determine how each of the opacity and color values is assigned to each voxel. For example, some transfer functions can include 50 or more parameters while others can include only a few parameters. In some embodiments, the number of parameters included in a transfer function is proportional to the number of control points defining the transfer function. By adjusting these parameters, a number of different views of the 3D data become available. Each view highlights a different aspect of the underlying anatomical structures. Different views may aid imaging specialists to identify and diagnose different abnormalities.”).
Kriston and Sebok are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Kriston to incorporate the teachings of Sebok of a global transfer function for transforming image data, wherein the global transfer function is associated with the anatomical atlas, wherein the global transfer function is determined based on a first transfer function for transforming a first medical image relating to a first location in the anatomical atlas and a second transfer function for transforming a second medical image relating to a second location in the anatomical atlas, applying the global transfer function to image data of a medical image that is mapped to one of the first location or the second location in the anatomical atlas so as to obtain transformed image data, and displaying a transformed version of the medical image based on the transformed image data, wherein the global transfer function is adapted to modify a visualization parameter of image data.. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it allows a user to easily generate volumetric renderings based on a blending of two transfer function (Sebok, para. 0063) and different views may aid imaging specialists to identify and diagnose different abnormalities (Sebok, para. 0026).

Kriston does not expressly disclose wherein the global transfer function is stored in a data store.
	However, Zhao teaches wherein the global transfer function (Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image, Sebok teaches the global transfer function which is the blending or combination of first and second transfer function) is stored in a data store (Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system).
Kriston and Zhao are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Kriston to incorporate the teachings of Zhao wherein the global transfer function is stored in a data store. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it is advantageous to do an association on request because fewer resources are used and a user can influence the tag creation, possibly making it more accurate (Zhao, Paragraph 0067).

Regarding claim 16, the combination of Kriston in view of Sebok and in further view of Zhao discloses the method of claim 8 (Kriston, Fig. 2, Abstract), further comprising receiving, prior to communicating data regarding the medical image to a party submitting a request for the medical image, identity confirmation or security credentials from the party (Zhao teaches of login credentials for one embodiment in Paragraph 0045, “a user (e.g., a physician) executing the integrated medical software on client 105 logs onto the remote medical data server 115. In one embodiment, the login credentials include a user ID and password. Upon completion of the login process, the user provides the medical data server 115 with the information pertaining to the record that he or she wishes to view. “, then upon receiving the request the, information or image is then displayed, Paragraph 0046, “Upon receiving the necessary information from the user via the client 105, at step (2), the medical record (e.g., EMR) or clinical trial record is viewed from the medical data server 115 to the client 105, which is displayed within the integrated medical software GUI.”, Paragraph 0046, “a user may wish to view image(s) and/or edit images associated with the viewed medical record or clinical trial record.”).
Zhao is considered to be analogous to the claimed invention because it is in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kriston to incorporate the teachings of Zhao of receiving, prior to communicating data regarding the medical image to a party submitting a request for the medical image, identity confirmation or security credentials from the party. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to authenticate the person who is trying to access the patient’s information (Zhao, Paragraph 0047).

Regarding claim 17, the combination of Kriston in view of Sebok and in further view of Zhao discloses the non-transitory computer readable medium of claim 10 (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images), wherein the first transfer function or the secon transfer function (Kriston, Fig. 3 step 222, determine a transformation function) is identifies based on at least one of: an indication of a medical image source; an indication of a medical image of interest; and an indication of user preference (Kriston, the GUI module 124 may request a user to identify the input images to be processed or the anatomical atlas to be loaded. In some embodiments, the GUI module 124 may also request the user to provide certain information).

Regarding claim 18, the combination of Kriston in view of Sebok and in further view of Zhao discloses the non-transitory computer readable medium of claim 10 (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images), wherein the instructions, when executed, further perform the operation of receiving, prior to communicating data regarding the medical image to a party submitting a request for the medical image, identity confirmation or security credentials from the party (Zhao teaches of login credentials for one embodiment in Paragraph 0045, “a user (e.g., a physician) executing the integrated medical software on client 105 logs onto the remote medical data server 115. In one embodiment, the login credentials include a user ID and password. Upon completion of the login process, the user provides the medical data server 115 with the information pertaining to the record that he or she wishes to view. “, then upon receiving the request the, information or image is then displayed, Paragraph 0046, “Upon receiving the necessary information from the user via the client 105, at step (2), the medical record (e.g., EMR) or clinical trial record is viewed from the medical data server 115 to the client 105, which is displayed within the integrated medical software GUI.”, Paragraph 0046, “a user may wish to view image(s) and/or edit images associated with the viewed medical record or clinical trial record.”).
Zhao is considered to be analogous to the claimed invention because it is in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by Kriston to incorporate the teachings of Zhao of receiving, prior to communicating data regarding the medical image to a party submitting a request for the medical image, identity confirmation or security credentials from the party. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to authenticate the person who is trying to access the patient’s information (Zhao, Paragraph 0047).

Regarding claim 19, the combination of Kriston in view of Sebok and in further view of Zhao discloses the system of claim 11 (Kriston, Paragraph 0023, computing system 100 includes a system controller 102 and a user interface 104), wherein the first transfer function or the secon transfer function (Kriston, Fig. 3 step 222, determine a transformation function) is identifies based on at least one of: an indication of a medical image source; an indication of a medical image of interest; and an indication of user preference (Kriston, the GUI module 124 may request a user to identify the input images to be processed or the anatomical atlas to be loaded. In some embodiments, the GUI module 124 may also request the user to provide certain information).

Regarding claim 20, the combination of Kriston in view of Sebok and in further view of Zhao discloses the system of claim 11 (Kriston, Paragraph 0023, computing system 100 includes a system controller 102 and a user interface 104), wherein the computer program product (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images), when executed, further performs the operation of receiving, prior to communicating data regarding the medical image to a party submitting a request for the medical image, identity confirmation or security credentials from the party (Zhao teaches of login credentials for one embodiment in Paragraph 0045, “a user (e.g., a physician) executing the integrated medical software on client 105 logs onto the remote medical data server 115. In one embodiment, the login credentials include a user ID and password. Upon completion of the login process, the user provides the medical data server 115 with the information pertaining to the record that he or she wishes to view. “, then upon receiving the request the, information or image is then displayed, Paragraph 0046, “Upon receiving the necessary information from the user via the client 105, at step (2), the medical record (e.g., EMR) or clinical trial record is viewed from the medical data server 115 to the client 105, which is displayed within the integrated medical software GUI.”, Paragraph 0046, “a user may wish to view image(s) and/or edit images associated with the viewed medical record or clinical trial record.”).
Zhao is considered to be analogous to the claimed invention because it is in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Kriston to incorporate the teachings of Zhao of receiving, prior to communicating data regarding the medical image to a party submitting a request for the medical image, identity confirmation or security credentials from the party. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to authenticate the person who is trying to access the patient’s information (Zhao, Paragraph 0047).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kriston in view of Zhao and in further view of Sebok and in further view of Rohrer et al. (US 20100014722 A1), hereinafter Rohrer.

Regarding claim 6, the combination of Kriston in view of Zhao and in further view of Sebok teaches the method of claim 5 (Kriston, Fig. 2, Abstract).

The combination of Kriston in view of Zhao in further view of Sebok does not expressly disclose wherein determining the mapping function comprises interpolating based on the relative locations of the first and second anatomical features.
However Rohrer teaches wherein determining the mapping function comprises interpolating (Rohrer, Paragraph 0023 and 0024, one process for labeling a target image with an atlas is called registration. In registration, a dense transformation between the atlas and a patient image volume is computed. An example of a family of algorithms that models the transformation is based on B-Splines. The B-Splines manipulate a mesh of control points and interpolate between the grid points to obtain a dense transformation.) based on the relative locations of the first and second anatomical features (Rohrer, Fig. 1, atlas image 102, the first and second anatomical features are spine and aorta, the locations of the spine and aorta in the atlas image are filled in).
Rohrer is considered to be analogous to the claimed invention because it is in the same field of mapping anatomical atlas. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Kriston in view of Zhao in further view of Sebok to incorporate the teachings of Rohrer wherein determining the mapping function comprises interpolating based on the relative locations of the first and second anatomical features. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the labeling of anatomical structures in the atlas image allows efficient and intuitive medical analysis (Forsberg, Paragraph 0021).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Selver et al. ("A software tool for interactive generation, representation, and systematical storage of transfer functions for 3D medical images"), hereinafter referred to as Selver is considered pertinent to applicant's disclosure because Selver teaches global transfer function that could work for different anatomical parts such as abdomen, head, and brain. Selver also teaches patient specific or local transfer functions that is designed for only one DICOM series which also means for onl

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663           

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663